Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 4 and 7 – 15, 17 - 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On pages 7 – 9, applicant argues that Zhao does not teach “selecting an intra prediction mode based on at least one of only two spatial neighboring blocks” as claimed because Zhao exemplifies using more than two spatial neighboring blocks. While applicant’s arguments are understood, examiner respectfully disagrees. Examiner relies on Zhao in maintaining the rejection.
Under MPEP 2123, a reference may be relied upon for all that it would have reasonably suggest to one of ordinary skill in the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). At present, the teachings of Zhao “selecting an intra prediction mode based on at least one of only two spatial neighboring blocks” as claimed.
As admitted by applicant on page 9, Zhao teaches selecting an intra prediction mode based on two neighboring blocks. See, Zhao, e.g. pars. 115 – 122: describing that the system uses only two spatial neighboring blocks. The mere exemplification of potentially using more than two spatial neighboring blocks does not constitute teaching away from this disclosure. Zhao, therefore, teaches “selecting an intra prediction mode based on at least one of only two spatial neighboring blocks” as claimed. The rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 4, 7 – 15, and 17 – 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasugi et al. (US 2019/0208201) (hereinafter Yasugi) in view of Zhao et al. (US 2020/0092544) (hereinafter Zhao) in view of Li et al. (US 2019/0141318) (hereinafter Li).

Regarding claims 1, 12, and 20, Yasugi teaches a method, apparatus, and non-transitory computer readable recording medium for video processing, comprising: 
selecting, for a conversion between a current block of a video and a bitstream of the video, an intra prediction mode based on at least one of spatial neighboring blocks of the current block, wherein the at least one of the spatial neighboring blocks being different from a first block that is located to a left of a first row of the current block and a second block that is located above a first column of the current block, and the at least one of the spatial neighboring blocks is selected based on one or more dimensions of the current block (e.g. Figs. 22A – 22D, and pars. 220 -230, and 279 – 319: depicting and describing that the system encodes/decodes a current block in a bitstream using an intra prediction mode, the selected intra prediction mode based on a Most Probable Mode (MPM) candidate list, the MPM list based on at least one spatial neighboring block, the at least one spatial being different from a first block located to the left of a first row of the current block and different from a second block located above a first column of the current block [see e.g. Fig. 22A and pars. 280 – 292: depicting and describing using adjacent blocks other than the adjacent blocks above and to the left of the current block to build the MPM candidate list], the spatial neighboring blocks selected based on the shape of the current block); and 
performing the conversion based on the intra prediction mode (e.g. pars. 220 – 230: describing that the system encodes/decodes a current block based on the derived MPM candidate list).
Yasugi does not explicitly teach:
wherein the spatial neighboring blocks comprise only two spatial neighboring blocks, and
wherein the at least one of the only two spatial neighboring blocks includes a block that non-adjacent to the current block.
Zhao, however, teaches a method, apparatus, and non-transitory computer readable recording medium for video processing:
wherein the spatial neighboring blocks comprise only two spatial neighboring blocks (e.g. Fig. 8 and pars. 115 – 124: depicting and describing that the system uses only two spatial neighboring blocks, the only spatial neighboring blocks being different from a first block that is located to a left of a first row of the current block and a second block that is located above a first column of the current block, and the at least one of the spatial neighboring blocks is selected based on one or more dimensions of the current block).
Li, however, teaches a method, apparatus, and non-transitory computer readable recording medium for video processing:
wherein the at least one of the only two spatial neighboring blocks includes a block that is non-adjacent to the current block (e.g. Figs. 12 and 13, and pars. 135 and 139 – 141: depicting and describing that the spatial neighboring blocks includes a block that is non-adjacent to the current block)
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Yasugi by adding the teachings of Zhao in order for the spatial neighboring blocks to comprise only two spatial neighboring blocks and by adding the teachings of Li in order for the at least one of the only two spatial neighboring blocks includes a block that is non-adjacent to the current block. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency.

Turning to claims 2 and 13, Yasugi, Zhao, and Li teach all of the limitations of claims 1 and 12, respectively, as discussed above. Yasugi further teaches:
wherein the conversion includes encoding the current block into the bitstream (e.g. pars. 220 – 224: describing that the conversion includes encoding the current block).

Regarding claims 3 and 14, Yasugi, Zhao, and Li teach all of the limitations of claims 1 and 12, respectively, as discussed above. Yasugi further teaches:
wherein the conversion includes decoding the current block from the bitstream (e.g. pars. 225 - 230: describing that the conversion includes decoding the current block).

Turning to claims 4, 15, and 21, Yasugi, Zhao, and Li teach all of the limitations of claims 1, 12, and 20, respectively, as discussed above. Yasugi further teaches:
wherein the at least one of the only two spatial neighboring blocks includes a block adjacent to the current block (e.g. Figs. 22A – 22D, and pars. 279 – 319: depicting and describing that the at least one spatial neighboring block includes a block adjacent to the current block).


Regarding claims 7, 17, and 22, Yasugi, Zhao, and Li all of the limitations of claims 1 and 4, claims 12 and 15, and claim 20, respectively, as discussed above. Yasugi further teaches:
wherein the at least one of the only two adjacent spatial neighboring blocks includes a block adjacent to a center position of a first row of the current block (e.g. Fig. 22A – 22D, and 27A and pars. 358 – 368: depicting and describing that the at least one of the adjacent spatial blocks include a block adjacent to a center position of the long side of the current block, wherein it is inherent that the center position of the long side of a horizontally long current block necessarily includes a center position of a first row of the current block).

Regarding claims 8 and 23, Yasugi, Zhao, and Li teach all of the limitations of claims 1 and 4, and claim 20, respectively, as discussed above. Yasugi further teaches:
wherein the at least one of the adjacent spatial neighboring blocks includes a block adjacent to a center position of a first column of the current block (e.g. Fig. 22A – 22D, and 27A and pars. 358 – 368: depicting and describing that the at least one of the adjacent spatial blocks include a block adjacent to a center position of the long side of the vertically long current block, wherein the center position of the long side of the vertically long current block is the equivalent of the center position of a first column of the current block).

Turning to claims 9 and 18, Yasugi and Zhao teach all of the limitations of claims 1 and 12, respectively, as discussed above. Yasugi further teaches:
wherein the current block has a square shape, and wherein one of the only two adjacent spatial neighboring blocks is different from the first block and the second block, the other one of the only two adjacent spatial neighboring blocks is adjacent to a top-left position of the current block (e.g., Figs. 17 and 23, and pars. 234 – 241 and 322 – 330: depicting and describing that the current block has a square shape, and that the at least one of the adjacent spatial neighboring blocks includes a block adjacent to the top-left position of the current block [block 6 in Fig. 17]).

Regarding claim 10, Yasugi and Zhao teach all of the limitations of claim 1, as discussed above. Yasugi further teaches:
wherein the selected intra prediction mode is added to a most- probable-mode list of the current block (e.g. Fig. 23 and pars. 322 – 330: depicting and describing that the selected intra prediction mode is added to a MPM list of the current block).

Turning to claims 11 and 19, Yasugi and Zhao teach all of the limitations of claims 1 and 12, as discussed above. Yasugi further teaches:
wherein the current block has a non-square shape and wherein the at least one of only two spatial neighboring blocks includes a block adjacent to a center position of a first row of the current block or a block adjacent to a center position of a first column of the current block (Fig. 27A and pars. 358 – 368: depicting and describing that the current block has a non-square shape, and that the at least one of the adjacent spatial blocks include a block adjacent to a center position of the long side of the current block, wherein it is inherent that the center position of the long side of a horizontally long current block necessarily includes a center position of a first row of the current block, and wherein the center position of the long side of the vertically long current block is the equivalent of the center position of a first column of the current block).

Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasugi et al. (US 2019/0208201) (hereinafter Yasugi) in view of Zhao et al. (US 2020/0092544) (hereinafter Zhao) in view of Li et al. (US 2019/0141318) (hereinafter Li) as applied to claim 10 above, and further in view of Xiu et al. (US 2019/0166370) (hereinafter Xiu).

Regarding claim 24, Yasugi, Zhao, and Li teaches all of the limitations of claims 1 and 10, as discussed above. Yasugi does not explicitly teach:
Wherein the selected intra prediction mode associated with the block that is non-adjacent to the current block is added to the most-probable mode list after pruning the most probable mode.
Xiu, however, teaches a method of video processing:
Wherein the selected intra prediction mode associated with the block that is non-adjacent to the current block is added to the most-probable mode list after pruning the most probable mode (e.g. par. 126: describing that the derived prediction mode is added to the most probable mode list after pruning the most probable mode list, wherein the derived prediction mode is the equivalent of the selected intra prediction mode associated with the block that is non-adjacent to the current block).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Yasugi by adding the teachings of Xiu in order to add the intra prediction mode to the most probable mode list after pruning the most probable mode list. One of ordinary skill in the art would have been motivated to make such a modification because the modification increases coding efficiency by removing redundancies.

Turning to claim 25, Yasugi, Zhao, and Li teaches all of the limitations of claims 1 and 10, as discussed above. Yasugi does not explicitly teach:
Wherein the selected intra prediction mode associated with the block is non-adjacent to the current block is added to the most probable mode list in case of that the selected intra prediction mode is different from any of the intra prediction mode in the most probable mode list.
Xiu, however, teaches a method for video processing:
Wherein the selected intra prediction mode associated with the block is non-adjacent to the current block is added to the most probable mode list in case of that the selected intra prediction mode is different from any of the intra prediction mode in the most probable mode list (e.g. par. 126: describing that the derived prediction mode is added to the most probable mode list in case of the derived prediction mode is different from any of the intra prediction modes in the most probable mode list, wherein the derived prediction mode is the equivalent of the selected intra prediction mode associated with the block that is non-adjacent to the current block).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Yasugi by adding the teachings of Xiu in order to add the intra prediction mode to the most probable mode list in case of that the selected intra prediction mode is different from any of the intra prediction modes in the most probable mode list. One of ordinary skill in the art would have been motivated to make such a modification because the modification increases coding efficiency by removing redundancies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487        

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487